761 N.W.2d 101 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Nayvon HILL, Defendant-Appellant.
Docket No. 137018. COA No. 284188.
Supreme Court of Michigan.
March 6, 2009.

Order
On order of the Court, the application for leave to appeal the April 9, 2008 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals and direct that court to decide whether to grant, deny, or order other relief in accordance with MCR 7.205(D)(2). Defendant filed an application for appointed counsel within the one-year time period following his guilty plea before his conviction became final. Before defendant filed this application, the United States Supreme Court decided Halbert v. Michigan, 545 *102 U.S. 605, 125 S.Ct. 2582, 162 L.Ed.2d 552 (2005), in which the Court held that defendants who pleaded guilty have the right to appointed counsel. Therefore, the trial court here erred in denying defendant's request for appointed counsel, but corrected this error by granting defendant's renewed request for counsel. However, pursuant to People v. Thomas, 480 Mich. 1157, 746 N.W.2d 621 (2008), defendant's period for filing a late appeal should have been restarted on the date he was appointed counsel. Our decision in People v. Maxson, 482 Mich. 385, 759 N.W.2d 817 (2008), does not alter the outcome here. In Maxson, this Court held that Halbert does not apply retroactively to cases in which a defendant's conviction had become final before Halbert was decided, but here defendant's conviction was not final when Halbert was decided.
We do not retain jurisdiction.
MARILYN J. KELLY, C.J., and MICHAEL F. CAVANAGH, J., would grant leave to appeal.